     Case 2:20-cv-04492-SB-MRW Document 20 Filed 12/08/20 Page 1 of 1 Page ID #:164


                                                              December 8, 2020
1
                                                                  VPC
2

3

4
                                 UNITED STATES DISTRICT COURT
5

6                           CENTRAL DISTRICT OF CALIFORNIA
7
      JARDINE GOUGIS,                             Case No.: 2:20-cv-04492-SB-MRW
8
                    Plaintiff,
9
                                                  ORDER TO SHOW CAUSE RE:
10    vs.                                         DISMISSAL
11    J.P. MGMT. CORP. D/B/A
12    MCDONALD’S; and DOES 1 to 10,
13                  Defendants
14

15           The parties filed a notice of settlement on December 7, 2020.
16
             IT IS HEREBY ORDERED that the parties are to show cause why the
17
      action should not be dismissed with prejudice on January 15, 2021 at 8:30 a.m. If
18
      the parties file a proposed order to dismiss the entire action with prejudice by
19
      January 8, 2021, the OSC shall be taken off calendar without further notice.
20
      Otherwise, the parties shall appear at the OSC hearing, and the Court shall set a
21
      trial date.
22
             IT IS FURTHER ORDERED that all other hearings and deadlines are
23
      vacated.
24

25
      DATED: December 8, 2020                    _______________________________
26
                                                      Stanley Blumenfeld, Jr.
27                                                   United States District Judge
28
